DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed October 19, 2021 to the final rejection made on August 9,2021.
Applicant's arguments with respect to claims 1-2, 4-6, 8, and 11-15 under 35 U.S.C. 102(a)(1) as being anticipated over Khan et al. (WO 2013142396 -IDS) is not persuasive. The rejection is herewith maintained.  Applicant argues Khan et al. does not teach or suggest a method for treating a Plasmodium infection, or for treating malaria but describes the compounds as renin inhibitors and useful for the treatment of cardiovascular events, hypertension and renal insufficiency.  
The Examiner points out that the invention of Khan relates to aspartyl proteases having potency for renin, as well as, beta-secretase (BACE), Candida albican secreted aspartyl proteases, HIV protease, HTLV protease, and plasmepsins I and II.  Khan does test and find that the aspartyl protease inhibitory compounds exhibit good potency for renin, and, surprisingly and advantageously, good selectivity for renin over other aspartyl proteases (specifically data for BACE and cathepsin D). The Examiner states the degree of efficacy is not a teaching away from the aspartyl protease inhibitory activity of the compounds.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")  Furthermore, the reference clearly describes the role of 
 Applicant's arguments with respect to claims 1-2, 4-6, 8, and 11-17 under 35 U.S.C. 103 as being obvious over Khan et al. (WO 2013142396 -IDS ) in view of Lespine et al. (WO 2013057222 A2) is not persuasive. The rejection is herewith maintained.  Applicant argues there is no teaching or 
In response, Lespine was solely used to show the anti-plasmodium activity known of quinine and chloroquine.  It is generally prima facie obvious to use in combination two or more agents that have previously been used separately for the same purpose. See In re Kerkhoven, 205 USPQ 1069 (CCPA).
Applicant's arguments with respect to claims 1-2, 4-6, 8, and 11-17 under 35 U.S.C. 103 as being obvious over Khan et al. (WO 2013142396 -IDS ). in view of Lespine et al. (WO 2013057222 A2) and McCann et al.  (US 5373005 A) is not persuasive. The rejection is herewith maintained. Applicant argues there is no teaching or suggestion in either cited piece of art that replacing the avermectin derivatives of Lespine et al. with a renin inhibitor of Khan et al and combining the renin inhibitor of Khan et al. with quinine or chloroquine, would be useful for treating malaria.  In response, Lespine was solely used to show the anti-plasmodium activity known of quinine and chloroquine.  It is generally prima facie obvious to use in combination two or more agents that have previously been used separately for the same purpose. See In re Kerkhoven, 205 USPQ 1069 (CCPA).
The ODP rejections over Application No. 16/076,462 and 16/827,776 are withdrawn in view of Abandonments. 
The following rejections are made:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:




Claims 1-2, 4-6, 8, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (WO 2013142396 -IDS ).
Khan et al. teaches the formula
    PNG
    media_image1.png
    201
    487
    media_image1.png
    Greyscale

wherein :
n and m are each an integer independently selected from 0 to 2; W is selected from the group consisting of-C(O)- and -S(0)2-; ring A is selected from the group consisting of phenyl, heteroaryl, and heterocycloalkyl; -L1- is a divalent moiety selected from the group consisting of 
 -C(0)-N(RL1)-CH(RL2)-, 
    PNG
    media_image2.png
    71
    320
    media_image2.png
    Greyscale

wherein RL1 and RL3 (when present) are each independently selected from the group conisisting of H and methyl; RL2 is selected from the group consisting of H, -(Ci-C6)alkyl, -(C Ce^eteroalkyl, and , -(C C3)alkyl-N(RL4)C(0)RL5; RM is selected from the group consisting of H and -(Ci-C3)alkyl; RL5 is selected from the group consisting of H, -(Ci-C3)alkyl, -0(C1-C3)alkyl, and -OH; each R1 (when present) is independently selected from the group consisting of halo, -CN, -(d-C6)alkyl, -(CrC6)alkoxy, -(C!-C6)haloalkyl, -NHS(0)2alkyl, and -N((C]-C6)alkyl)S(0)2alkyl; each R2 (when present) is independently selected from the group consisting of halo, -CN, -(Ci-C6)alkyl, -(Ci-

    PNG
    media_image3.png
    202
    508
    media_image3.png
    Greyscale
"Patient" includes both human and non-human animals. Non-human animals include those research animals and companion animals such as mice, rats, primates, monkeys, chimpanzees, great apes, canine (e.g., dogs), and feline (e.g., house cats). Also included are solid form preparations that are intended to be converted, shortly before use, to liquid form preparations for either oral or parenteral administration. Such liquid forms include solutions, suspensions and emulsions. Combinations of the compounds of the invention together with one or more additional pharmaceutically active agents are also provided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (WO 2013142396 -IDS ). in view of Lespine et al. (WO 2013057222 A2). 
Khan et al. is as discussed above.
Khan et al. do not specifically teach the compound combinations of the claims. 

Lespine et al. teaches an anti -plasmodium  are quinine or chloroquine.
It would have been obvious to one of ordinary skill in the art at the time of filing to treat plasmodium with a combination of drugs. The motivation comes from the teaching of Khan et al. that combinations of the compounds of the invention together with one or more additional pharmaceutically active agents are also provided and further from Lespine et al.  that quinine or chloroquine are anti-plasmodiums.  Hence, a skilled artisan would have had reasonable expectation of successfully treating plasmodium infections with the combination. 

Claims 1-2, 4-6, 8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (WO 2013142396 -IDS ). in view of Lespine et al. (WO 2013057222 A2) and McCann et al.  (US 5373005 A).
Khan et al. and Lespine et al.  are as discussed above.
Khan et al. and Lespine et al.  do not specifically teach treatment of drug resistant plasmodium claims. 
McCann et al. teaches Treatment of drug-resistant plasmodium infections by administration of a combination of desipramine and chloroquine.
	
Conclusion
No claims allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/
Art Unit 1627